ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of CHRISTOPHER M. DOHERTY of RARITAN, who was admitted to the bar of this State in 1985, and good cause appearing;
It is ORDERED that CHRISTOPHER M. DOHERTY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHRISTOPHER M. DOHERTY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHRISTOPHER M. DOHERTY comply with Rule 1:20-20 dealing with suspended attorneys.